     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 977-8929
 7          Facsimile: (415) 744-0134
            E-mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                      FRESNO DIVISION
12
     ILENE DUVALL,                                   ) Case No. 1:18-cv-00835-EPG
13                                                   )
14                  Plaintiff,                       ) STIPULATION & ORDER FOR
                                                     ) EXTENSION OF TIME
15          vs.                                      )
                                                     )
16   NANCY A. BERRYHILL, Acting                      )
17   Commissioner of Social Security,                )
                                                     )
18                  Defendant.                       )
                                                     )
19
                                                     )
20
21
            IT IS HEREBY STIPULATED, by and between the parties through their respective
22
     counsel of record, with the Court’s approval, that Defendant shall have a 30-day extension of time,
23
     from February 27, 2019 to March 29, 2019, to respond to Plaintiff’s Opening Brief. All other
24
     dates in the Court’s Scheduling Order shall be extended accordingly.
25
            This is Defendant’s first request for an extension of time, and no party has requested any
26
     prior extensions in this case. See ECF No. 5 ¶ 12 (“The court will allow a single thirty (30) day
27
     extension of any part of this scheduling order by stipulation of the parties.”). Defendant
28
 1   respectfully submits that good cause exists for the requested extension because Defendant’s
 2   counsel requires additional time to review the sizeable administrative record, to evaluate the issues
 3   raised in Plaintiff’s Brief, to determine whether options exist for settlement, and to prepare
 4   Defendant’s response to Plaintiff’s Brief if settlement is not possible. Plaintiff does not oppose
 5   Defendant’s request for an extension of time.
 6
                                           Respectfully submitted,
 7
 8   Dated: February 21, 2019              PENA & BROMBERG, PLC

 9
                                       By: /s/ Jonathan O. Pena*
10
                                           JONATHAN O. PENA
11                                         Attorneys for Plaintiff
                                           [*As authorized by e-mail on Feb. 21, 2019]
12
13
     Dated: February 21, 2019              MCGREGOR W. SCOTT
14                                         United States Attorney
                                           DEBORAH LEE STACHEL
15                                         Regional Chief Counsel, Region IX
16                                         Social Security Administration

17
                                       By: /s/ Margaret Branick-Abilla
18                                        MARGARET BRANICK-ABILLA
19                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
20
21
22
23
24
25
26
27
28
                                          ORDER
 1
 2
     Pursuant to stipulation, IT IS SO ORDERED.
 3
 4
     IT IS SO ORDERED.
 5
 6      Dated:   February 21, 2019                    /s/
                                                  UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
